Citation Nr: 1719856	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a disability rating in excess of 10 percent for left knee retropatellar pain syndrome (left knee disability) on the basis of limitation of flexion.

4.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain residuals (right ankle disability).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 1, 2014. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2016 decision, the Board denied the Veteran's claims of entitlement a disability rating in excess of 10 percent for left knee retropatellar pain syndrome (left knee disability) on the basis of limitation of flexion, a compensable disability rating for a left knee disability on the basis of recurrent subluxation or lateral instability prior to February 10, 2010, and a disability rating in excess of 10 percent on and after February 10, 2010, a disability rating in excess of 10 percent for residuals of a right ankle sprain, and service connection for residuals of a traumatic brain injury.   The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In January 2017, the Court remanded the claims for reasons described below.  The Veteran specifically stated in the joint motion for remand that he does not intend to appeal the Board's decision denying entitlement to an increased disability rating for a left knee disability based on recurrent subluxation or lateral instability.  See December 2016 Joint Motion for Remand.  Thus, the issue is not before the Board.  

The Board also remanded the Veteran's claims of entitlement to bilateral hearing loss and a total disability rating based individual unemployability for additional development.  In a February 2017 rating decision the RO granted service connection for left ear hearing loss and assigned a noncompensable rating effective July 18, 2008.  As this was a full grant of the benefits sought on appeal and the Veteran has not challenged the disability rating, the issue is no longer before the Board.  The RO denied service connection right ear hearing loss, which will be addressed below. 

The February 2017 rating decision also granted TDIU effective August 1, 2014.  The Veteran filed his TDIU claim in January 2010.  As the Veteran has not expressed satisfaction with grant of TDIU from August 1, 2014, the Board must still consider whether TDIU was warranted prior to August 1, 2014.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to a disability rating in excess of 10 percent for left knee retropatellar pain syndrome (left knee disability) on the basis of limitation of flexion and entitlement to a disability rating in excess of 10 percent for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT
 
1.  The evidence is not sufficient to show that the Veteran had right ear hearing loss during the appeal period. 

2.  The probative, competent evidence does not demonstrate that the Veteran's current residuals of TBI were incurred in service or caused by an injury in service.

3.  The evidence does not show that prior to August 1, 2014 the Veteran was unable  to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
  
2.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for TDIU prior to August 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In February 2016, the Board remanded the Veteran's claims for additional development to include a new VA audiological evaluation.  The Board finds that there was substantial compliance with the remand instructions.  Notably, the Board requested that the examiner opine as to whether it is clear and unmistakable (obvious and manifest) that any hearing loss in either ear pre-existed active duty service.   The Veteran was afforded the requested audiological evaluation in June 2016.  As the Veteran did not have a current right ear hearing loss disability, the examiner could not opine as to whether a right ear hearing loss disability preexisted and was aggravated by service.  Thus, the Board finds that the RO substantially complied with the remand instructions and no additional development is warranted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Bilateral sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306, a preexisting disability will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Service Connection for Right Ear Hearing Loss 

The Veteran contends that he incurred right ear hearing loss, claimed as bilateral hearing loss, in service.  However, in order to be considered for service connection, a claimant must first have a disability.  Here, the evidence does not show that the Veteran had left ear healing loss as defined by 38 C.F.R. § 3.385.

As noted above, the first element of service connection requires evidence of a present disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 
The Veteran's service treatment records are conflicting as to whether he had right ear hearing loss.  His September 1992 entrance examination did not include a speech recognition score.  However, this puretone thresholds, in decibels were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

As the Veteran's entrance examination did not show a right ear hearing disability, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d 1089.

Similarly, a December 1993 in-service audiological evaluation revealed the following puretone thresholds for the right ear:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
15

However, an August 1997 report of medical history revealed the following puretone thresholds for the right ear:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
20
55

As the August 1997 audiological evaluation shows a puretone threshold of 55 in the 4000 frequency, the Veteran had a hearing disability within the meaning of 38 C.F.R. § 3.385.   

Nevertheless, the medical evidence of record does not show that the Veteran had a right ear hearing loss disability within the meaning of VA regulations during the appeal period.  The April 2006 VA audiological evaluation revealed a speech recognition score of 96 percent for the right ear.  The Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10

In addition, a December 2008 audiogram in the Veteran's VA treatment records revealed a speech recognition score of 96 percent for the right ear.  The Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20

A February 2010 VA audiological evaluation revealed a speech recognition score of 96 percent for the right ear. The Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
5

The Veteran was also afforded a VA examination January 2013.  His speech recognition score was 94 percent.  The Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15

A July 2013 VA audiological evaluation revealed a speech recognition score of 96 percent for the right ear. The Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20

Finally, a June 2016 VA audiological evaluation revealed a speech recognition score of 96 percent for the right ear.  The Veteran's puretone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
35

As the foregoing evidence shows that the Veteran's hearing loss levels did not meet the requirements of 38 C.F.R. § 3.385 during the appeal period, he does not fulfill the current disability element for service connection. 

The Board finds that the VA examiners findings are adequate and highly probative to the question at hand.  The examiners, all audiologists, possessed the necessary education, training, and expertise to provide the necessary assessments.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board acknowledges that the VA examiner's nexus opinions were deemed inadequate.  See February 2016 Board Decision.  However, the VA examiners conducted the audiological evaluations in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.  As such, the Board finds the audiological evaluations adequate.  

In sum, the more probative evidence of record indicates that the Veteran does not have a current right ear hearing loss disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").  As such, service connection for right ear hearing loss is not warranted.  

The Board recognizes that the Veteran is competent to report his hearing difficulty.  However, the Veteran's statements are not competent to establish that he had a right ear hearing loss disability, which by regulation must be shown by official audiometry.  The preponderance of the evidence of record is therefore against the service connection claim for a bilateral hearing loss disability.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for TBI Residuals 

The Veteran asserts that he incurred a traumatic brain injury in service and suffers from residuals.  Specifically, he has reported that he was struck in the left side of the head with a wrench during active duty.

As stated above, the first element of service connection is a current disability.  Here, the evidence is conflicting as the whether the Veteran has current residuals of TBI.  
The record reflects that the Veteran tested positive during a traumatic brain injury screening in September 2007.  The Veteran reported that he was not diagnosed as having a traumatic brain injury during deployment, but that he had experienced a fall after which he was dazed, confused, and "saw stars."  He stated that balance problems and dizziness began or got worse following the fall, and that he had experienced those symptoms in the week prior to the screening.  Following the screening, he was evaluated in July 2008.  During the evaluation, the Veteran reported that he had been hit on the head by a wrench and had experienced loss of consciousness for five minutes.  He complained of memory difficulty.  The examining clinician noted that there was an impression of a head injury with cognitive deficits, and ordered follow-up imaging.  An October 2008 CT scan was noted to show no acute intracranial process.  There was a small area of decreased density in the area of the right sylvan fissure which was noted to possibly represent a normal variation, although a small area of encephalomalacia could not be excluded. 

In addition, during an October 2008 VA psychology consultation, staff psychologist, Dr. N.A.P, stated, "Findings are consistent with very mild cortical dysfunction, with some predominance of left hemisphere dysfunction.  He shows mild residual deficits from TBI and performance affected by limited educational achievement."  See VA Treatment Records.

The Veteran was also afforded a VA examination in connection with his TBI claim in November 2008, and the examiner opined that the Veteran did not have current residuals of TBI.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current TBI residuals.  The issue that remains disputed is whether the Veteran's current TBI residual symptoms are related to service.  

The Veteran's service treatment notes show that in November 1997, he was treated for blunt trauma to left ear temporal area cause by a fallen ratchet while he was working on an automobile.  The Veteran showed auricular bleeding and initial hearing loss.  The Veteran denied vertigo and pain.  The Veteran reported tinnitus and denied any other neurological signs and symptoms. 

During the November 2008 VA examination, the Veteran again related that he had been struck in the head by a wrench in service.  The examiner noted that the Veteran's service treatment records reflected that the Veteran had tenderness above the left ear with a laceration as a result of the incident, but there was no documentation of loss of consciousness.  The Veteran was referred to an ear, nose, and throat clinic subsequent to the incident where he was ultimately diagnosed with a "temporal bonk."  He was not sent for x-rays or other imaging, which the examiner notes would have been appropriate had the Veteran lost consciousness.  Temporary hearing loss was noted due to swelling from the trauma.  The examiner reviewed the recent CT scan and found it to be normal.  A mental status examination was conducted and the Veteran was alert and oriented, and his recent and remote memory were intact with a good fund of knowledge.  The examiner completed other physical testing, and concluded there was no evidence of a traumatic brain injury.  The examiner noted that no studies had been conducted at the time of the initial trauma that would have been consistent with a serious head trauma.  Additionally, there was no documentation of any treatment over the ten years following the initial trauma.  The examiner opined that there was no evidence to relate the Veteran's complaint of memory problems to the initial trauma.  In sum, the examiner found the Veteran's reported TBI symptoms were not related to an injury in service. 

The Board finds the VA examiner opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationale for his opinion, and the opinion was based on a review of the service treatment records, the post-service treatment records and examinations, relevant medical literature, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive, and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board has considered the Veteran's assertions.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Veteran is not competent to render an opinion regarding whether his current residuals of a traumatic brain injury are related to his November 1997 injury in service.  Accordingly, service connection for TBI residuals is not warranted.  
 
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Total Disability Rating Based on Individual Unemployability

The Veteran claims that prior to August 1, 2014, his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Prior to August 1, 2014, the Veteran was service connected for PTSD at 50 percent from July 18, 2008 and 70 percent from March 31, 2013, left knee retropatellar syndrome at 10 percent, right ankle sprain residuals at 10 percent, tinnitus at 10 percent, left knee instability at 10 percent, and left ear hearing loss at 0 percent.  Thus, during the appeal period, the Veteran's combined disability ratings were 70 percent from July 18, 2008 and 80 percent from March 31, 2013.  The ratings satisfy the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities prior to August 1, 2014.

Here, the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in December indicating that his last employment ended was with Todd Charter Services and ended in November 2009.  

The Veteran underwent a general VA medical examination in February 2010 and the examiner stated that the Veterans service-connected left knee and right ankle disabilities would not hinder employment.  During the examination, the Veteran reported that he worked part time as a heavy machinery operator and was full time vocational rehabilitation student.  

Similarly, during a February 2011 VA joints examination, the Veteran reported being employed full time as a tow truck driver at Interstate Tow Truck Driving.  The Veteran reported that the duration of his current employment was 5 to 10 years and that in the prior 12 months he was absent for 2 weeks due to left knee pain.  Regarding his service connected right ankle he indicated that he had difficulty driving truck at work for more than one hour because of right ankle pain.  

The Veteran was afforded a VA mental health evaluation in May 2012.  The examiner reported that the Veteran's service-connected mental health disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily; with normal routine behavior, self-care, and conversation.  During the examination, the Veteran reported that he was currently employed as a tow truck driver.  

In a December 2013 statement, the Veteran reported being employed.  Specifically, he stated, "I have attempted to get my current boss and ex-boss to fill out the requested forms.  Both will not . . . I can say that I have missed up to 35 days this year (2013) from work.  Either because I had an appointment or just didn't feel safe getting into my semi-truck.  I was fired from my last place of employment with Todd Charter Service Inc. because of tardiness no call-no show and I lacked the people skills to do that job.  I've been 'talked to' multiple times[s] by current employer for the same thing.  The company will not put it on paper.  Don't know why."  In addition, the Veteran submitted an additional VA Form 21-8940 in February 2017 reporting that he was last employed by Interstate Towing from 2008 to July 2014.  

Based on the aforementioned evidence, the Board finds that the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to August 1, 2014.  In fact, the evidence shows and the Veteran was employed full time prior to August 1, 2014.  Thus, TDIU prior to August 1, 2014 is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is denied.

Entitlement to TDIU prior to August 1, 2014 is denied. 






REMAND
  
Regarding the Veteran's right ankle and left knee disabilities, functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited. 
38 C.F.R. § 4.40.  When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional loss of motion (LOM).  Id.  In Mitchell v. Shinseki, the Court reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Furthermore, in Mitchell, the Court stated that it was "unclear from the
Examiner's notation regarding the appellant's range of motion . . . whether and at
what point during the range of motion the appellant experienced any limitation of
motion that was specifically attributable to pain."  Id. at 44.  The Court went on to
note that "[i]t is important for the medical examiner to note this information so that
the VA rating official can have a clear picture of the nature of the veteran's
disability and the extent to which pain is disabling.  This will allow the Board to
ensure that the disabling effects of pain are properly considered when evaluating
any functional loss due to pain that is attributable to the Veteran's disability."  Id.
  
The Veteran was afforded VA joint examinations in October 2008 and February 2011.  Flare-ups of the left knee were noted in the October 2008 and February 2011 VA examination reports and flare-ups of the right ankle were noted in the February
2011 VA examination report.  However, the examiners did not adequately
discuss the flare-ups "in terms of the degree of additional range-of-motion loss
due to pain on use or during flare-ups" nor did the examiners "explain why such
detail feasibly could not be determined."  Thus, the examination reports are inadequate.  DeLuca, 8 Vet. App. at 206.  Accordingly, the examination reports of October 2008 and February 2011 do not contain the requisite detail to allow the Board to determine the nature of the Veteran's disability and the extent to which pain is disabling.  Mitchell, 25 Vet. App. at 44.  Consequently, a remand for new examinations is required.  38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right ankle and left knee disabilities.   

All studies and tests needed to ascertain the status of the service-connected right ankle and left knee disabilities, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the left and right ankles and left and right knees.  Weight-bearing and nonweight-bearing ranges of motion should also be measured.
  
The examiner should also discuss flare-ups in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide an opinion regarding whether pain could significantly limit functional ability during flare-ups, the examiner must explain why such detail could not be feasibly determined. 

2.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


